Citation Nr: 0421764	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  99-17 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a back disability, 
claimed as secondary to a service-connected bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1973 to 
September 1974.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision in which 
the RO denied service connection for a back disability, 
claimed as secondary to a service-connected knee disability.  
The veteran filed a notice of disagreement (NOD) in July 
1999, and a statement of the case (SOC) was issued later that 
month.  The veteran filed a substantive appeal in August 
1999.  In January 2001, the veteran offered testimony during 
a hearing before a Veterans Law Judge (VLJ) in Washington, 
D.C.; a transcript of this hearing is of record.      

In February 2001, the Board remanded the veteran's claim to 
the RO for further development.  Thereafter, the RO continued 
its denial of the veteran's claim (as noted in a January 2003 
supplemental SOC (SSOC)).  [Parenthetically, the Board also 
notes that, as the Board directed in its prior remand, in 
January 2003, the RO also adjudicated the veteran's petition 
to reopen a claim for service connection for a back 
disability, on a direct basis.  However, as the neither the 
veteran nor his agent has indicated any disagreement with 
this determination, and have confined arguments to secondary 
service connection, the Board is only addressing the question 
of secondary service connection-the sole matter on appeal-
herein.]

In April 2003, the Board informed the veteran that that the 
VLJ that conducted the January 2001 hearing was no longer 
employed by the Board, and that the veteran had the 
opportunity to request another Board hearing.  This 
notification to the veteran was in accordance with 38 C.F.R. 
§ 20.707 (2003), providing that a VLJ that conducts a hearing 
in an appeal shall participate in making the final 
determination on appeal.  At the veteran's request, in March 
2004 the veteran testified during a hearing before the 
undersigned in Washington, D.C.; a transcript of this hearing 
is associated with the claims file.   

In June 2003, during the pendency of this appeal, the veteran 
appointed as his agent for purposes of representation Mr. 
Brooks McDaniel.  The Board recognizes this appointment.    

As a final preliminary matter, the Board notes that, during 
the March 2004 hearing, the veteran's representative stated 
that the veteran had filed a claim for "individual 
unemployability" in March 2003, but did not further address 
any such claim.  As this matter has not been adjudicated by 
the RO, it is not properly before the Board; hence, it is 
referred to the RO for further adjudication.


FINDINGS OF FACT

1.	All notification and development needed to fairly 
adjudicate the claim on appeal has been completed.

2.	The most persuasive medical evidence on the question of 
medical nexus establishes that the veteran does not have any 
current back disability that is a result of his service-
connected bilateral knee disability.   


CONCLUSION OF LAW

The criteria for service connection for a back disability, as 
secondary to service-connected bilateral knee disability, are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

Through the July 1999 SOC, the January 2003 SSOC, and the 
RO's letter of July 2001, the RO notified the veteran and 
his representative of the legal criteria governing the 
claim, the evidence that has been considered in connection 
with the appeal, and the bases for the denial of the claim.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim.  

Pursuant to the aforementioned documents, the veteran also 
has been afforded various opportunities to present evidence 
and argument in support of his claim.  In a July 2001 
letter, the RO informed the veteran of the opportunity to 
submit an additional statement or supporting medical 
evidence from a Dr. Cecil Knox, private physician, who had 
previously opined that the veteran had chronic low back pain 
that was related to his service-connected bilateral knee 
disability.  The RO also requested that the veteran submit 
any information from Dr. Knox regarding whether the veteran 
had any congenital abnormalities of the lumbar spine, and if 
so, the approximate degree of aggravation of these 
abnormalities that may be attributed to the service-
connected knee disabilities.  The RO further indicated that 
it would obtain additional records from Dr. Knox if the 
veteran requested these records, and enclosed an 
authorization form.  Through this letter, the Board finds 
that the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 01-944, 2004 WL 1403714 (Vet. App. 
June 24, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  As explained 
above, all of these requirements have been met in the 
instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.   In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal. However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any manner, prejudiced the veteran.  

As indicated above, the RO issued the July 1999 SOC 
explaining what was needed to substantiate the claim 
approximately one month following the June 1999 rating 
decision on appeal; the veteran was thereafter afforded the 
opportunity to respond.  Moreover, the RO notified the 
veteran in July 2001 of the opportunity to submit additional 
evidence from Dr. Knox, pursuant to the VCAA duties to 
notify and assist, and the veteran did not identify or 
submit any further evidence from this source.  The RO also 
obtained all outstanding medical records of the veteran's 
treatment at VA facilities since service, from the VA 
Medical Centers (VAMCs) in Durham, South Carolina, and in 
Roanoke, Virginia (the Salem VAMC), in accordance with the 
terms of the February 2001 Board remand.  The Board further 
points out that, in response to its July 2001 letter, the 
veteran has not informed the RO of any additional medical 
treatment records that have not yet been obtained.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained hospitalization and outpatient treatment records 
from Durham VAMC from August 1974 to March 1993, and from 
Salem VAMC from March 1993 to November 1998, has obtained a 
copy of records pertaining to disability benefits from the 
Social Security Administration (SSA), has scheduled numerous 
VA examinations, and has provided the veteran with the 
opportunity to present testimony in support of his claim at 
hearings before both the Board and the RO.  Moreover, the 
veteran has been given opportunities to submit evidence to 
support his claim, and has submitted treatment records and 
written statements from Dr. Knox, private physician.  
Significantly, neither the veteran nor his representative 
has identified, and the record does not otherwise indicate 
the existence of, any existing, pertinent evidence that has 
not been obtained.  The Board points out that, in July 2001, 
the veteran was given the opportunity to identify or submit 
records from Dr. Knox; the veteran did not respond to this 
letter.   

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.




II.  Background

The veteran served on active duty in the Army from February 
1973 to August 1974.  Service medical records (SMRs) are 
negative for any complaints or findings of, or treatment for, 
a back condition.  

VA records of hospitalization and outpatient treatment at the 
Durham VAMC from August 1974 to March 1993 (which include the 
time period during the late 1970s when the veteran was 
employed at a nursing facility at the Durham VAMC) also are 
negative for any complaints or findings of, or treatment for, 
a back condition.  

Records of hospitalization and outpatient treatment at the 
Salem VAMC from March 1993 to November 1998 document the 
veteran's ongoing complaints of lower back pain.  A July 1993 
x-ray showed minimal degenerative changes of the lumbar 
spine.  A January 1995 x-ray showed minimal disc space 
narrowing between the vertebral body of L5 and S1, and a 
September 1998 x-ray revealed there were degenerative changes 
to the lumbar spine.  

On VA examination in July 1993, the veteran reported having 
pain in both knees and in his lower and mid back.  The 
examiner diagnosed, with respect to the veteran's back, of a 
history of pain, with x-ray findings of minimal spurring and 
minimal degenerative joint disease at L5-S1.  The examiner 
also noted that there was limitation of function with pain, 
all movements, and mild scoliosis with convexity to the right 
in the lumbar areas, and convexity to the left in the 
thoracic area.  

Following a general medical examination in January 1995, the 
veteran was diagnosed with a history of a back injury that 
may have involved an incident of service; the examiner also 
noted the veteran had pain and limitation of motion in 
various regions of his back. 

Records from the SSA document that the veteran has been 
receiving SSA disability benefits since February 1993 for 
anxiety related disorders and a personality disorder.

During a December 1995 RO hearing, the veteran stated that he 
first injured his back during basic training.  The veteran 
further testified that he sought treatment for his back at 
the Durham VAMC immediately following service, that his back 
condition had since deteriorated, and that his symptoms 
consisted of pain and limitation of motion.    

In an April 1997 decision, the Board denied service 
connection for a back disability, but granted service 
connection for a bilateral knee condition, assigning initial 
20 percent and 30 percent evaluations for the right and left 
knee, respectively.  

Records from Dr. Cecil Knox, dated from January 1998 to 
October 1998, document the veteran's ongoing treatment for 
pain his knees and back, including through medication and 
trigger point injection therapy.

In a December 1998 letter, Dr. Knox opined that the veteran's 
chronic low back pain was due to the significant muscular 
guarding and postural malalignment associated with his 
degenerative knee pain.  He noted that the veteran had 
significant sacroiliac joint dysfunction, associated with 
longstanding postural malalignment due to his significant 
bilateral knee disease.  He further stated that the veteran 
was unable to return to gainful employment as a result of his 
back pain, and that his condition was of a degenerative and 
progressive nature.  

In subsequent August 1999 and January 2001 letters, Dr. Knox 
reiterated his opinion that the veteran's low back pain was 
secondary to his degenerative knee pain, which was associated 
with significant muscular guarding and postural malalignment.  
In the January 2001 letter in particular, Dr. Knox further 
indicated his belief that the veteran was permanently and 
totally disabled due to the severity and chronicity of his 
bilateral lower extremity and low back pain.  This physician 
did not indicate in any of the above-mentioned letters 
whether he had conducted a review of the veteran's claims 
file.  
On VA examination in February 1999, specifically for the 
purpose of obtaining a medical opinion as to the etiology of 
the veteran's low back condition, the veteran reported that 
he originally injured his knees in service while walking up 
difficult terrain in Korea, and that he continued to 
presently experience knee problems.  He further reported 
having first injured his back in service during basic 
training, and stated that he currently had significant back 
pain that he was treating through prescription medication and 
through wearing a back brace.  According to the veteran, his 
back pain occasionally radiated down to his right knee, and 
he also complained of weakness, stiffness, fatigability, and 
lack of endurance.  

The examiner noted that the veteran experienced limitation of 
motion in various respects in his back region, and that the 
veteran experienced pain when beginning a motion, which 
continued through his completion of that motion.  Recent x-
rays of the back, conducted for purposes of the examination, 
showed mild spondylosis with degenerative disc disease at L4-
L5, and mild scoliosis.  The examiner diagnosed mild 
degenerative changes to both knees, and mild spondylosis of 
the lumbosacral spine with degenerative disc disease noted at 
the L4-L5, and mild scoliosis.  The examiner opined that the 
veteran's back disability was a separate problem from his 
knee condition, and that the mild degenerative changes to the 
veteran's knees were not of such a degree as to cause the 
back problems of which he was complaining.  The examiner 
indicated that he had reviewed the veteran's claims file in 
evaluating the veteran's condition.

During the January 2001 Board hearing, the veteran and his 
representative contended that the medical opinion of Dr. Knox 
that the veteran's chronic low back pain was secondary to his 
service-connected bilateral knee disability, was more 
persuasive than the opinion of the February 1999 examiner 
that the back and knee conditions were unrelated.  The 
veteran also testified with respect to his history of 
treatment for a back condition following service, and his 
current use of medication to treat his back pain.   

In February 2001, the Board remanded the veteran's claim to 
the RO for further development, to include providing the 
veteran with an additional opportunity to submit evidence 
from Dr. Knox, and to have him undergo another VA 
examination. 

On VA examination in November 2002, the veteran complained of 
continued chronic pain in his knees and lower back, and 
reported taking several medications for these conditions 
including diazepam and methadone.  Objective examination of 
the knees revealed some medial and lateral joint line 
tenderness involving both knees, mild joint swelling 
bilaterally, and restriction of active range of knee 
movement.  The veteran walked with a very stiff legged gait, 
though overall lower limb alignment appeared within the 
normal range, and foot progression and hip movement were both 
normal.  With respect to the veteran's back, there was a 
shifting curvature of the thoracolumbar spine, and some lower 
lumbar spinous process tenderness.  Deep tendon reflex and 
motor and sensory functions were normal to the upper and 
lower extremities.  X-rays conducted for the purpose of this 
examination showed some facet arthritis and early 
degenerative disc disease involving the lower three lumbar 
levels, a normal thoracic spine, normal hips, and a five 
millimeter discrepancy in limb length which in the view of 
the examiner would not be significant in contributing to a 
lower back problem.   

On these findings, the examiner determined that the veteran 
had a chronic back disorder of a degenerative nature.  He 
further determined that the veteran did not have a congenital 
anomaly of the spine, in that while some postural curvature 
was noted radiographically and clinically, this appeared to 
shift with the veteran's posture, and a limb length 
discrepancy was ruled out.  The examiner noted that he could 
not ascertain any connection between the veteran's current 
service-connected disability and his chronic back disorder, 
as the veteran had no abnormality in lower extremity 
alignment or significant limb length discrepancy that could 
contribute to a lower back disorder, nor was he flat footed.  
The examiner also noted that the veteran's lower back 
disorder might respond to physical therapy or modalities, and 
that the veteran's weight was likely a contributing factor to 
his knee and back problems. 

As noted in its January 2003 SSOC, the RO continued its 
denial of the veteran's claim. 

During the March 2004 Board hearing, the veteran described 
having recurrent pain and limitation of motion due to a back 
disorder.  The veteran also testified that a VA physician at 
the Salem VAMC had told him in 1993 that his back problems 
were related to his knee condition, however this physician 
had since passed away.    

III. Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2003).  The 
controlling regulation has been interpreted to permit a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See         38 C.F.R. § 3.310(a); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  In making this 
determination, the Board must weigh the evidence and, in so 
doing, may accept one medical opinion and reject others.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995). 
  
A diagnosis or opinion by a health care professional need not 
be accepted as conclusive, and is not entitled to absolute 
deference; rather, it is the Board's responsibility to weigh 
and assess the credibility of the medical evidence of record. 
See Evans v. West, 12 Vet. App. 22, 30 (1998); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Among the factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  

After considering this case in light of the criteria noted 
above, the Board finds that the two most recent VA medical 
opinions of record are more probative than the opinion of Dr. 
Knox, the veteran's private treating physician, on the matter 
of whether any current back disability is related to the 
veteran's service-connected bilateral knee condition.  

The VA examiners that have specifically addressed the issue 
of a causal relationship between the veteran's service-
connected knee disability and any current back disability, 
and have ruled out such a relationship.  The February 1999 VA 
examiner diagnosed the veteran with mild spondylosis of the 
lumbosacral spine with degenerative disc disease at the L4-L5 
and mild scoliosis, and opined that the veteran's back 
disability was a separate problem from his knee condition, 
since the mild degenerative changes to the veteran's knees 
were not of such a degree as to cause his back problems.  The 
November 2002 examiner diagnosed the veteran with a chronic 
back disorder of a degenerative nature and ruled out the 
possibility of a limb length discrepancy, and concluded there 
was no connection between the veteran's chronic back disorder 
and his knee disability, as the veteran had no abnormality in 
lower extremity alignment, significant limb length 
discrepancy, or flat-footedness.  This examiner also noted 
that the veteran's weight was likely a contributing factor to 
his knee and back problems.  Both of these assessments were 
based not only upon examination of the veteran, but 
consideration of his documented medical history and 
assertions.  Findings from each examination have been set 
forth in considerable detail, to include analysis of x-rays 
taken specifically for purposes of those examinations.  

By contrast, Dr. Knox, the veteran's private treating 
physician, opined that the veteran's service connected knee 
disability was a cause of his chronic low back pain, but did 
not clearly address whether there was a causal relationship 
between this knee condition and any specific back disability.  
While Dr. Knox indicated that the veteran had sacroiliac 
joint dysfunction as result of his knee condition, he did not 
state whether such dysfunction in itself was considered a 
disability or whether it was merely another means of 
describing the veteran's low back pain.  The Board points out 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in itself constitute 
a disability for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
aff'd sub nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 
(Fed. Cir. 2001); Evans, 12 Vet. App. at 31-32.  Moreover, 
Dr. Knox did not provide a clear rationale for his opinion, 
or specify which (if any) of the veteran's medical records 
were reviewed in providing the opinion.  The Board also 
points out that, in its July 2001 letter, the RO informed the 
veteran of the opportunity to submit additional evidence from 
this physician, in the form of either additional statements 
or treatment records; no such additional information or 
evidence has been received.     

Thus, as the Board finds that the opinions of the February 
1999 and November 2002 VA examiners are better supported by 
objective findings (to include specific diagnoses) and 
clinical data than the opinion of the veteran's treating 
physician, the Board finds that these opinions are more 
probative on the question of medical nexus, and thus, are 
entitled to greater weight than Dr. Knox's opinion.  See 
Prejean, 13 Vet. App. at 444.  As such, the Board finds that 
the weight of the medical evidence militates against the 
claim for service connection for a back disability claimed as 
secondary to a service-connected bilateral knee condition. 

The Board also has considered the veteran's assertions in 
connection with the appeal, and does not doubt the sincerity 
of any belief that he currently has a back disability that is 
a result of his knee condition.  However, as a layperson 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter, such as the nature or etiology of his back 
complaints.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Similarly, the veteran's 
allegations as to what a VA physician told him about his back 
condition in 1993, do not constitute competent or probative 
evidence to support the claim.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  As indicated above, in this case, 
the competent and probative evidence weighs against the 
claim. 

Under these circumstances, the claim for secondary service 
connection must be denied.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a back disability, as secondary to 
service-connected bilateral knee disability, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



